75 N.J. 319 (1978)
382 A.2d 381
CHAMBER OF COMMERCE OF EASTERN UNION COUNTY, A NON-PROFIT CORPORATION OF THE STATE OF NEW JERSEY; THE ELIZABETH DAILY JOURNAL, A DIVISION OF MID-ATLANTIC NEWSPAPERS, INC., A CORPORATION OF THE STATE OF NEW JERSEY; C. THOMAS THOMAS: JAMES M. McGOWAN, PLAINTIFFS-APPELLANTS-CROSS-RESPONDENTS,
v.
RICHARD LEONE, TREASURER OF THE STATE OF NEW JERSEY; BRENDAN BYRNE, GOVERNOR OF THE STATE OF NEW JERSEY; F. JOSEPH CARRAGHER, ACTING SECRETARY OF THE STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS, AND THE LEGISLATURE OF THE STATE OF NEW JERSEY: S. HOWARD WOODSON, SPEAKER OF THE GENERAL ASSEMBLY; FRANK J. DODD, PRESIDENT OF THE SENATE, DEFENDANTS-RESPONDENTS-CROSS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 29, 1977.
Decided January 27, 1978.
Mr. John M. Boyle argued the cause for appellants (Messrs. Sauer, Boyle, Dwyer and Canellis, attorneys; Mr. Boyle and Mr. William A. Cambria, on the brief).
Mr. Lawrence J. Marinari argued the cause for cross-appellants S. Howard Woodson and the New Jersey General Assembly (Messrs. Stockman, Marinari, Smithson and O'Donnell, attorneys; Ms. Maria Marinari Sypek, on the brief).
Mr. John P. Nulty argued the cause for cross-appellants Frank J. Dodd and the New Jersey State Senate (Messrs. Nulty and Hayden, attorneys).
Mr. Theodore A. Winard, Assistant Attorney General, argued the cause for respondents (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
*320 PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Chancery Division.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.